DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Status of Claims
Currently, claims 1-20 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 112
112(b)
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “mixing a fluid including a target nucleic acid, a first nucleic acid, a second nucleic acid, and a third nucleic acid with the detection reagent including the first enzyme and the second enzyme such that the first enzyme cleaves a first flap of the first invasive structure and produces a third nucleic acid…”.  This is confusing because the step recites that the third nucleic acid is included in the fluid (prior to contacting with enzyme) but then contradicts itself by stating that the first enzyme cleaves a first flap of the first invasive structure and produces the third nucleic acid.  It is not clear how this is achieved.  The claim then recites that the third nucleic acid forms the second invasive structure having a second flap, however it is not clear how the third nucleic acid forms a second invasive structure with a second flap because the claim does not recite how the third nucleic acid interacts with any other reagent to form a second invasive structure.  Claim 1 also recites in a newly added “wherein” clause that the second invasive structure is a complex comprising the third nucleic acid and “the fourth nucleic acid having the second flap” however the “mixing” step recites that the third nucleic acid forms the second invasive structure having the second flap, and thus seems to contradict the wherein clause.  Additionally, the recitation of “the fourth nucleic acid” lacks sufficient antecedent basis because there is no fourth nucleic acid recited previously in the claim.  

NOTE: To overcome the rejection under 35 USC 112(b), the following claim amendments are suggested:

Claim 1: A method of detecting a target nucleic acid, comprising:
1) preparing a detection reagent comprising a first enzyme and a second enzyme, wherein the first and second enzymes are structurally different from each other such that the cleavage activity of the second enzyme for a first invasive structure is lower than the cleavage activity of the first enzyme for the first invasive structure, and the cleavage activity of the first enzyme for a second invasive structure is lower than the cleavage activity of the second enzyme for the second invasive structure; 

2) mixing a fluid comprising a target nucleic acid, a first nucleic acid, a second nucleic acid, and a fourth nucleic acid, wherein the first nucleic acid is capable of forming a complex comprising a first invasive structure with the target nucleic acid and the second nucleic acid; 

3) contacting the fluid with said detection reagent under conditions where:
a) a first flap, formed by hybridization of the first and second nucleic acids to the target, is cleaved by the first enzyme and produces a third nucleic acid, and 
b) the third nucleic acid forms a second invasive structure which is a complex comprising the third nucleic acid and the fourth nucleic acid having a second flap, such that the second flap is cleaved by the second enzyme to form a cleaved product; and

	4) detecting the cleaved product, thereby detecting the target nucleic acid.     

Claim 5: The method according to claim 1, wherein the fluid comprises a fifth nucleic acid and the second invasive structure is a complex formed by the third nucleic acid, the fourth nucleic acid and the fifth nucleic acid, and wherein the fifth nucleic acid includes DNA.

Claim Rejections - 35 USC § 103

Claim(s) 1-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwiatkowski in view of Kaiser (Kaiser et al., US 5,843,669).
Kwiatkowski teaches a highly sensitive cleavage method for direct quantitative detection of DNA and RNA, termed the Invader assay. Kwiatkowski teaches an invasive cleavage structure that comprises a signal probe comprising a flap (first nucleic acid having a first flap) and an invader probe (second nucleic acid). Kwiatkowski also teaches a fluorescence resonance energy transfer (FRET) detection method in which there are 2 reactions where the cleavage product of the target-specific primary probe from the primary reaction (third nucleic acid), discussed above, is used as an Invader probe in a secondary reaction. Therefore, Kwiatkowski teaches a first reaction which causes the first enzyme, such as FEN1 or another 5’ nuclease, to cleave the first flap of the first invasive structure and produces a third nucleic acid that forms a complex for a secondary invader reaction, where the third nucleic acid is the cleavage product (flap) of the primary probe from the primary reaction. Kwiatkowski teaches a fourth nucleic acid having a second flap which is a FRET signal probe, and further teaches a secondary invader reaction where an enzyme cleaves the second flap of the second structure and produces a cleavage product which can be quantitated.
Kwiatkowski does not teach an invader assay where the enzyme for the primary invader reaction and the enzyme for the secondary invader reaction are structurally different. However, Kwiatkowski teaches that invader technology is a signal amplification system that accurately quantifies DNA and RNA targets (see abstract). Kwiatkowski teaches “For direct RNA detection, the 5’ nucleases must recognize substrates with an RNA target strand. We have found that eubacterial 5’ nucleases retain partial activity with such substrates, whereas activity of the archaeal FEN-1 enzymes is significantly reduced” (see page 355, col 2, third para). Kwiatkowski also teaches that the high cleavage rate is required for target specific signal generation, and that the AfuFEN enzyme is more robust and is typically the enzyme of choice for Invader reactions. Furthermore, Kaiser also teaches Invader assays where the target can be DNA or RNA, and further teaches that in a preferred embodiment, the invader method uses an additional structure specific nuclease (see col 10, lines 35-42).  The additional structure specific nucleases taught by Kaiser are structurally different than the first structure specific nuclease taught by Kaiser in this embodiment. Therefore, with regard to claims 1 and 19, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of Kwiatkowski when RNA targets are assayed, to use two structure specific enzymes as taught by Kaiser. The ordinary artisan would have been motived to use a eubacterial structure specific 5’ nuclease to detect RNA because Kwiatkowski teaches that eubacterial 5’ nucleases retain partial activity with such substrates, whereas activity of the archaeal FEN-1 enzymes is significantly reduced. However, since the secondary reaction uses laboratory synthesized DNA structures (as illustrated by figure 3 of Kwiatkowski), the ordinary artisan would have been motivated to use FEN1 in the secondary reaction because Kwiatkowski teaches that AfuFEN is more robust and is the enzyme of choice for Invader reactions. Given the teaching of Kaiser, the ordinary artisan would have had a reasonable expectation of success in conducting an Invader assay (with a primary Invader structure comprising RNA, and a secondary invader structure containing DNA), using two different structure specific 5’ nucleases because Kaiser teaches that invader assays can be conducted with two different structure specific nucleases.
With regard to claim 2, Kwiatkowski teaches that the target can be RNA (see page 353, col 1, lines 3-4). Kwiatkowski also teaches the invader assay uses enzymes with 5’ nuclease activity to cleave DNA molecules at particular locations in response to structure. Figure 1 teaches a first (signal probe) and second nucleic acid (invader probe) which are DNA. With regard to claim 4, Kwiatkowski teaches that the secondary invader reaction also contains a fifth nucleic acid which is a synthetic secondary target (see figure 3). Although Kwiatkowski does not explicitly teach that the fourth and fifth nucleic acids in the secondary reaction are DNA molecules, Kwiatkowski teaches that the signal probe is a synthetic FRET probe and that the secondary target is also synthetic. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to construct the fourth and fifth nucleic acids using DNA since Kwiatkowski teaches that the synthetic signal and invader probes in the primary reaction are DNA.
With regard to claim 3, Kwiatkowski teaches the target can be DNA (see figure 1). Although Kwiatkowski does not explicitly teach that the first and second nucleic acids include RNA, Kwiatkowski teaches that the invader assay can be used to detect and cleave structures with DNA or RNA. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to use DNA or RNA in the first and second nucleic acids because it is a small number of possible solutions (two) and Kwiatkowski teaches that the assay can have either.
With regard to claims 5, 7, 8, and 20, Kwiatkowski teaches that for direct RNA detection, 5’ nucleases must recognize substrates with an RNA target strand and that eubacterial 5’ nucleases retain partial activity with such substrates, whereas activity if FEN-1 enzymes is significantly reduced (p. 355, 2 column, second full paragraph). At table 1, Kwiatkowski teaches the cleavage rates of different enzymes, including eubacterial 5’ nucleases and FEN nucleases in the presence of invader probe. Table 1 shows that with DNA structures, the cleavage activities of FEN nucleases are orders of magnitude greater than that of eubacterial (page 355, col 1, last para and table 1). Therefore, with regards to claims 5 and 7, given that Kwiatkowski teaches FEN 5’nucleases have higher activity on DNA structures while eubacterial 5’ nucleases retain activity on RNA structures, in performing the method of Kwiatkowski in view of Kaiser as set forth above, the ordinary artisan would have necessarily arrived at a method where the cleavage activity of the second enzyme (FEN1) for the first invasive structure is between 0 and 90% of the cleavage activity of the first enzyme (eubacterial 5’ nuclease) for the first invasive structure while the cleavage activity of the first enzyme for the second structure (eg synthetic DNA structure which contains fourth nucleic acid) is between 0 and 90% of the cleavage activity of the second enzyme for the second invasive structure (see table 1 of Kwiatkowski). With regard to claims 8 and 20, Kwiatkowski teaches that the cleavage activity of the enzymes is dependent on the invasive structures formed rather than the sequence, therefore, the cleavage activity of each enzyme for the fourth nucleic acid is necessarily lower than the cleavage activity of the enzymes when the first and second invasive structures are present.
With regard to claim 6, table 1 of Kwiatkowski teaches that on DNA invasive structures (second invasive structure), the activity of the first enzyme (eubacterial 5’ nuclease) is orders of magnitude lower than of FEN 5’ nucleases (second enzyme) and therefore, Kwiatkowski necessarily teaches that the cleavage activity of the first enzyme for the second invasive structure is 80% or less of the cleavage activity of the second enzyme for the second invasive structure. Furthermore, Kwiatkowski teaches “eubacterial 5’ nucleases retain partial activity with [RNA substrates], whereas ... FEN-1 enzymes is significantly reduced”, therefore the “significant” reduction of FEN1 (second enzyme) for RNA containing targets (first invasive structure) as compared to eubacterial 5’ nucleases is taken to be 80% or less of the cleavage activity of the first enzyme (eubacterial 5’ nuclease) for the first structure which Kwiatkowski teaches retains partial activity.
With regard to claim 9, Kwiatkowski teaches that the cleavage activity of the enzymes is dependent on the invasive structures formed rather than the sequence, therefore, the cleavage activity of each enzyme for the fourth nucleic acid is necessarily 80% or less of the activity of the enzymes when the first and second invasive structures are present respectively.
With regard to Claims 10-12, the claims require a first enzyme that is 9 times or less of a concentration of a second enzyme encompasses the embodiment where both the first and
second enzyme are the same concentration and those enzyme ranges overlap at .27 mg/mL or less (claim 11) or .12mg/ml or less (claim 12). Although these exact concentrations are not taught by Kwiatkowski or Kaiser, as set forth in the MPEP 2144.05 II A, “Optimization of Ranges”:
Generally, differences in concentration or temperature will not support the patentability of
subject matter encompassed by the prior art unless there is evidence indicating such
concentration or temperature is critical. “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955) (Claimed process which was performed at a temperature between 40°C
and 80°C and an acid concentration between 25% and 70% was held to be prima facie
obvious over a reference process which differed from the claims only in that the reference
process was performed at a temperature of 100°C and an acid concentration of 10%.)…


With regard to claim 13, Kwiatkowski teaches fluorescently labeling nucleic acids and cleavage detection by change in fluorescence as illustrated in Figure 3. Kwiatkowski teaches a signal probe (fourth nucleic acid), which is labeled with a fluorescent label whereby cleavage of the FRET signal probe is detected by a change in fluorescence intensity.
With regard to Claim 14, Kaiser teaches migration of a nucleic acid in gel to detect the presence or absence of cleavage. Particularly detection of cleavage of a second invasive structure is detected by electrophoresis as illustrated by Figures 11 and 17. Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to detect cleavage by electrophoresis in the method taught by Kwiatkowski because Kaiser teaches to do so.

Claim(s) 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwiatkowski in view of Kaiser, as applied to claims 1 and 13 above, and further in view of Unger (US 2003/0138829).
The teachings of Kwiatkowski in view of Kaiser are set forth above and reiterated herein. Kwiatkowski and Kaiser do not teach wherein the cleaved product is produced in a plurality of microspaces. However, with regard to claim 15, Unger teaches a variety of elastomeric-based microfluidic devices and methods-which have arrays of reaction sites to facilitate high throughput analyses. Unger teaches the devices can be utilized in a variety of analyses requiring temperature control, including thermocycling applications such as nucleic acid amplification reactions, genotyping and gene expression analyses (see abstract). With regard to claim 16, Unger teaches the wells of the microspaces have a depth of 10 microns (µm) which is between 100 nm and 100 um (see para 0106). With regard to claim 17, Unger teaches the devices can have reactions sites/cm2 including at least 100,000 (see paragraph 0105) depending on the size of the device. With regard to claim 18, Unger teaches detection within the reaction sites (microspaces) (see para 0130-0131). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have performed the method of Kwiatkowski and Kaiser using the device taught by Unger because Unger teaches that the device facilitates high throughput analysis.

Response to Arguments
The response traverses the rejections under 35 USC 103.  The response asserts that Kwiatkowski merely states that for direct RNA detection, the 5’ nucleases must recognize substrates with an RNA target strand and eubacterial 5’ nucleases retain partial activity with the substrates while the activity of the archaeal FEN-1 enzymes is significantly reduced.  The response further asserts that Kaiser simply states that the method may include providing a second nuclease. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is maintained for the reasons set forth above and made in the previous office action.  


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634